Exhibit 10.4

 

SUBSCRIPTION AGREEMENT

Kensington Capital Acquisition Corp.

1400 Old Country Road, Suite 301
Westbury, NY 11590

 

Ladies and Gentlemen:

In connection with the proposed business combination (the “Transaction”) between
Kensington Capital Acquisition Corp., a Delaware corporation (the “Company”),
and QuantumScape Corporation, a Delaware corporation (“QuantumScape”), the
undersigned desires to subscribe for and purchase from the Company, and the
Company desires to sell to the undersigned, that number of shares of the
Company’s Class A common stock, par value $0.0001 per share ( “Class A Common
Stock”), set forth on the signature page hereto for a purchase price of $10.00
per share (the “Per Share Price” and the aggregate of such Per Share Price for
all Shares subscribed for by the undersigned being referred to herein as the
“Purchase Price”), on the terms and subject to the conditions contained herein.
In connection with the Transaction, certain other “accredited investors” (as
defined in rule 501 under the Securities Act of 1933, as amended (the
“Securities Act”)) have entered into separate subscription agreements with the
Company (the “Other Subscription Agreements”), pursuant to which, among other
things, such investors have, severally and not jointly, together with the
undersigned pursuant to this Subscription Agreement, agreed to purchase an
aggregate of [●] shares of Class A Common Stock at the Per Share Price (each
such investor, including each of the undersigned, a “Subscriber” and together,
the “Subscribers”). In connection therewith, the undersigned and the Company
agree as follows:

1.Subscription. Subject to the immediately succeeding paragraph, the undersigned
hereby, severally and not jointly, irrevocably subscribes for and agrees to
purchase from the Company such number of shares of Class A Common Stock as is
set forth on its respective signature page of this Subscription Agreement on the
terms and subject to the conditions provided for herein (the “Shares”). The
undersigned understands and agrees that the Company reserves the right to accept
or reject the undersigned’s subscription for the Shares for any reason or for no
reason, in whole or in part, at any time prior to its acceptance by the Company,
and the same shall be deemed to be accepted by the Company only when this
Subscription Agreement is signed by a duly authorized person by or on behalf of
the Company; the Company may do so in counterpart form. In the event of
rejection of a portion of the subscription by the Company, the undersigned’s
payment hereunder will be promptly returned to the undersigned in proportion to
the rejected portion of the subscription. In the event of rejection of the
entire subscription by the Company or the termination of this subscription in
accordance with the terms hereof, the undersigned’s payment hereunder will be
returned promptly to the undersigned along with this Subscription Agreement, and
this Subscription Agreement shall be null and void and have no force or effect.



--------------------------------------------------------------------------------

 

2.Closing. The closing of the sale of the Shares contemplated hereby (the
“Subscription Closing”) is contingent upon the substantially concurrent
consummation of the Transaction (the “Transaction Closing”). The Subscription
Closing shall occur on the date of, and immediately prior to, the consummation
of the Transaction (the “Transaction Closing Date”). Not less than five (5)
business days prior to the scheduled Transaction Closing Date, the Company shall
provide written notice to the undersigned (the “Closing Notice”) (i) of such
scheduled Transaction Closing Date, (ii) that the Company reasonably expects all
conditions to the Transaction Closing to be satisfied or waived, and (iii) wire
instructions for delivery of the Purchase Price to the Escrow Agent (as defined
below) or the Company, as applicable. The undersigned shall deliver to
Continental Stock Transfer & Trust Company, as escrow agent (the “Escrow
Agent”), at least one (1) business day prior to the Transaction Closing Date
specified in the Closing Notice, the Purchase Price, which shall be held in a
segregated escrow account for the benefit of the Subscriber (the “Escrow
Account”) until the Subscription Closing pursuant to the terms of a customary
escrow agreement, which shall be on terms and conditions reasonably satisfactory
to the undersigned (the “Escrow Agreement”) to be entered into by the
undersigned, the Company and the Escrow Agent, by wire transfer of United States
dollars in immediately available funds to the account specified by the Company
in the Closing Notice; provided, however, that in the event the undersigned is
not legally permitted to deliver the Purchase Price in accordance with this
sentence or is otherwise expected by its primary regulator to deliver payment
against delivery of the Shares, the undersigned shall instruct its custodian
bank to deliver to the Company, by 10:00 a.m. (New York time) on the Closing
Date, the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice. On the Transaction Closing Date, upon satisfaction (or, if
applicable, waiver) of the conditions set forth in this Section 2 and prior to
the release of the Purchase Price by the undersigned, the Company shall deliver
to the undersigned (i) the Shares in book-entry form, free and clear of any
liens or other restrictions whatsoever (other than those arising under state or
federal securities laws as set forth herein), in the name of the undersigned (or
its nominee in accordance with its delivery instructions) or to a custodian
designated by the undersigned, as applicable, and (ii) a copy of the records of
the Company’s transfer agent (the “Transfer Agent”) showing the undersigned (or
such nominee or custodian) as the owner of the Shares on and as of the
Transaction Closing Date; provided that, (x) if such book entry is made prior to
the Company’s receipt of the Purchase Price from the undersigned and (y) such
Purchase Price is not received by the Company on the Transaction Closing Date,
then without limiting any rights of any party under this Agreement, the Company
may, without any action of the undersigned, cause such book entries to be
automatically cancelled, void and of no further force and effect. If the
Transaction Closing does not occur within two (2) business days of the
Transaction Closing Date specified in the Closing Notice, the Escrow Agent (or
the Company, as applicable) shall promptly (but not later than one (1) business
day thereafter) return the Purchase Price to the undersigned by wire transfer of
U.S. dollars in immediately available funds to the account specified by the
undersigned. Furthermore, if the Transaction Closing does not occur on the same
day as the Subscription Closing, the Escrow Agent (or the Company, if the
Purchase Price has been released by the Escrow Agent or if the Purchase Price
was paid directly to the Company) shall promptly (but not later than one
(1) business day thereafter) return the Purchase Price to the undersigned by
wire transfer of U.S. dollars in immediately available funds to the account
specified by the undersigned, and any book-entries and, if applicable,
certificated shares, shall be deemed cancelled (and, in the case of certificated
shares, the undersigned shall promptly return such certificates to the Company
or, as directed by the Company, to the Company’s representative or agent).

2

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in Section 9 hereof, if this
Subscription Agreement terminates following the delivery by the undersigned of
the Purchase Price for the Shares, the Escrow Agent (or the Company, if the
Purchase Price was paid directly to the Company) shall promptly (but not later
than one (1) business day thereafter) return the Purchase Price to the
undersigned by wire transfer of U.S. dollars in immediately available funds to
the account specified by the undersigned, without any deduction for or on
account of any tax, withholding, charges, or set-off, whether or not the
Transaction Closing shall have occurred. Notwithstanding anything to the
contrary in Section 9 hereof, if this Subscription Agreement terminates
following the Transaction Closing, the undersigned shall promptly upon the
return to the undersigned by wire transfer of U.S. dollars in immediately
available funds to the account specified by the undersigned, without any
deduction for or on account of any tax, withholding, charges, or set-off of the
Purchase Price by the Escrow Agent or the Company, as applicable, transfer the
Shares to the Company.

For the purposes of this Subscription Agreement, “business day” means any day
other than a Saturday, Sunday or a day on which the Federal Reserve Bank of New
York is closed.

3.Closing Conditions.

a.The obligations of the Company to consummate the transactions contemplated
hereunder are subject to the conditions that, at the Subscription Closing:

 

i.

all representations and warranties of the undersigned contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to “materiality” or
“Material Adverse Effect” (as defined herein), which representations and
warranties shall be true and correct in all respects) as of the Subscription
Closing as though made on the Subscription Closing (except for those
representations and warranties that speak as of a specific date, which shall be
so true and correct in all material respects as of such specified date), and
consummation of the Subscription Closing shall constitute a reaffirmation by the
undersigned of each of the representations, warranties and agreements of such
party contained in this Subscription Agreement as of the Subscription Closing,
but in each case without giving effect to consummation of the Transaction; and

 

ii.

the undersigned shall have performed or complied in all material respects with
all agreements and covenants required by this Subscription Agreement to be
performed or complied with at or prior to the Subscription Closing.

3

--------------------------------------------------------------------------------

 

b.The obligations of the undersigned to consummate the transactions contemplated
hereunder are subject to the conditions that, at the Subscription Closing:

 

i.

all representations and warranties of the Company contained in this Subscription
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to “materiality” or
“Material Adverse Effect”, which representations and warranties shall be true
and correct in all respects) as of the Subscription Closing as though made on
the Subscription Closing (except for those representations and warranties that
speak as of a specific date, which shall be so true and correct in all material
respects as of such specified date), and consummation of the Subscription
Closing shall constitute a reaffirmation by the Company of each of the
representations, warranties and agreements of such party contained in this
Subscription Agreement as of the Subscription Closing, but in each case without
giving effect to consummation of the Transaction;

 

ii.

the Company shall have performed or complied in all material respects with all
agreements and covenants required by this Subscription Agreement to be performed
or complied with at or prior to the Subscription Closing;

 

iii.

the terms of the Transaction Agreement (as defined below) shall not have been
amended in a manner that is materially adverse to the undersigned as a
stockholder of the Company, including, without limitation, any amendment or
waiver of any material representation or covenant of the Company relating to the
financial position or outstanding indebtedness of the Company; and

 

iv.

there shall have been no amendment, waiver or modification to the Other
Subscription Agreements that materially economically benefits the other
Subscribers thereunder unless the undersigned has been offered substantially the
same benefits.

c.The obligations of each of the Company and the undersigned to consummate the
transactions contemplated hereunder are subject to the conditions that, at the
Subscription Closing:

 

i.

no governmental authority shall have enacted, issued, promulgated, enforced or
entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
restraining or prohibiting consummation of the transactions contemplated hereby,
and no governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such restraint or prohibition;

4

--------------------------------------------------------------------------------

 

 

ii.

(A) all conditions precedent to the Transaction Closing, including all necessary
approvals of the Company’s stockholders and regulatory approvals, if any, shall
have been satisfied or waived (other than those conditions which, by their
nature, are to be satisfied at the closing of the Transaction, but subject to
the satisfaction thereof at the Transaction Closing), (B) no Company Material
Adverse Effect or Kensington Material Adverse Effect (each as defined in the
Transaction Agreement) shall have occurred between the date of the Transaction
Agreement and the Transaction Closing Date,   and (C) and the closing of the
Transaction shall be scheduled to occur concurrently with or immediately
following the Subscription Closing; and

 

iii.

the Shares shall have been approved for listing on The New York Stock Exchange
(the “NYSE”) subject to notice of issuance thereof, and no suspension of the
qualification of the Shares for offering or sale or trading in any jurisdiction,
or initiation or threatening of any proceedings for any of such purposes, shall
have occurred.

4.Further Assurances. At the Subscription Closing, the parties hereto shall
execute and deliver or cause to be executed and delivered such additional
documents and instruments and take such further action as may be reasonably
necessary to consummate the transactions contemplated by this Subscription
Agreement.

5.Company Representations and Warranties. The Company represents and warrants to
the undersigned that:

a.The Company has been duly incorporated, is validly existing and is in good
standing under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
presently conducted.

b.The Shares have been duly authorized and, when issued and delivered to the
undersigned against full payment therefor in accordance with the terms of this
Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Amended and Restated
Certificate of Incorporation or under the laws of the State of Delaware.

c.The Shares are not, and following the Transaction Closing and the Subscription
Closing will not be, subject to any Transfer Restriction. The term “Transfer
Restriction” means any condition to or restriction on the ability of the
undersigned to pledge, sell, assign or otherwise transfer the Shares under any
organizational document, policy or agreement of, by or with the Company, but
excluding the restrictions on transfer described in paragraph 6(c) of this
Subscription Agreement with respect to the status of the Shares as “restricted
securities” pending their registration for resale under the Securities Act of
1933, as amended (the “Securities Act”) in accordance with the terms of this
Subscription Agreement.

d.This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is enforceable in accordance with its terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity.

5

--------------------------------------------------------------------------------

 

e.The issuance and sale of the Shares and the compliance by the Company with all
of the provisions of this Subscription Agreement and the consummation of the
transactions herein will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Company pursuant to the terms of (i) any indenture,
mortgage, deed of trust, loan agreement, lease, license or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company are subject, which would
have a material adverse effect on the business, properties, financial condition,
stockholders’ equity or results of operations of the Company (a “Material
Adverse Effect”) or materially affect the validity of the Shares or the legal
authority of the Company to comply in all material respects with the terms of
this Subscription Agreement; (ii) result in any violation of the provisions of
the organizational documents of the Company; or (iii) result in any violation of
any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its properties that would have a Material Adverse Effect or
materially affect the validity of the Shares or the legal authority of the
Company to comply with this Subscription Agreement.

f.The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including NYSE) or other person in connection with the execution,
delivery and performance of this Subscription Agreement (including, without
limitation, the issuance of the Shares), other than (i) filings with the
Securities and Exchange Commission (the “Commission”), (ii) filings required by
applicable state securities laws, (iii) filings required by NYSE, including with
respect to obtaining stockholder approval, (vi) filings required to consummate
the Transaction as provided under the definitive documents relating to the
Transaction, and (vii) where the failure of which to obtain would not be
reasonably likely to have a Material Adverse Effect or have a material adverse
effect on the Company’s ability to consummate the transactions contemplated
hereby, including the issuance and sale of the Shares.

g.The Company has not received any written communication from a governmental
entity that alleges that the Company is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect.

h.The issued and outstanding shares of Class A Common Stock of the Company are
registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and are listed for trading on NYSE under the
symbol “KCAC” (it being understood that the trading symbol will be changed in
connection with the Transaction Closing). Except as disclosed in the Company’s
filings with the Commission, there is no suit, action, proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company by NYSE or the Commission, respectively, to prohibit or terminate
the listing of the Company’s Class A Common Stock on NYSE or to deregister the
Class A Common Stock under the Exchange Act. The Company has taken no action
that is designed to terminate the registration of the Class A Common Stock under
the Exchange Act.

i.Assuming the accuracy of the undersigned’s representations and warranties set
forth in Section 6 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the undersigned.

6

--------------------------------------------------------------------------------

 

j.A copy of each form, report, statement, schedule, prospectus, proxy,
registration statement and other document, if any, filed by the Company with the
Commission since its initial registration of the Class A Common Stock under the
Exchange Act (the “SEC Documents”) is available to the undersigned via the
Commission’s EDGAR system. None of the SEC Documents contained, when filed or,
if amended, as of the date of such amendment with respect to those disclosures
that are amended, any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that with respect to the information about the
Company’s affiliates contained in the Schedule 14A and related proxy materials
(or other SEC document) to be filed by the Company the representation and
warranty in this sentence is made to the Company’s knowledge. The Company has
timely filed each report, statement, schedule, prospectus, and registration
statement that the Company was required to file with the Commission since its
initial registration of the Class A Common Stock under the Exchange Act. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments. There are no material outstanding or
unresolved comments in comment letters from the staff of the Division of
Corporation Finance (the “Staff”) of the Commission with respect to any of the
SEC Documents.

k.Except for such matters as have not had and would not be reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, there is no
(i) action, suit, claim or other proceeding, in each case by or before any
governmental authority pending, or, to the knowledge of the Company, threatened
against the Company or (ii) judgment, decree, injunction, ruling or order of any
governmental entity or arbitrator outstanding against the Company.

l.As of the date of this Subscription Agreement, the authorized capital stock of
the Company consists of 100,000,000 shares of Class A Common Stock, 10,000,000
shares of Class B common stock, par value $0.0001 per share (“Class B Common
Stock” and together with the Class A Common Stock, “Common Stock”), and
1,000,000 shares of the Company’s preferred stock, par value $0.0001 per share
(“Preferred Stock”). As of the date of this Subscription Agreement: (i)
23,000,000 shares of Class A Common Stock, 5,750,000 shares of Class B Common
Stock and no shares of Preferred Stock are issued and outstanding; (ii)
11,500,000 public warrants and 6,575,000 private placement warrants
(collectively, the “Warrants”), each exercisable to purchase one share of Class
A Common Stock at $11.50 per share, are issued and outstanding; and (iii) no
shares of Common Stock are subject to issuance upon exercise of outstanding
options. No Warrants are exercisable on or prior to the Subscription Closing.
All (i) issued and outstanding Common Stock has been duly authorized and validly
issued, is fully paid and non-assessable and is not subject to preemptive rights
and (ii) outstanding Warrants have been duly authorized and validly issued, are
fully paid and are not subject to preemptive rights. As of the date of this
Subscription Agreement, except as set forth above and pursuant to (i) the Other
Subscription Agreements, and (ii) the Transaction Agreement, there are no
outstanding options, warrants or other rights to subscribe for, purchase or
acquire from the Company any Common Stock or other equity interests in the
Company (collectively, “Equity Interests”) or securities convertible into or
exchangeable or exercisable for Equity Interests. Other than Kensington Capital
Merger Sub Corp., as of the date of this Subscription Agreement, the Company has
no subsidiaries and does not own, directly or indirectly, interests or
investments (whether equity or debt) in any person, whether incorporated or
unincorporated.

7

--------------------------------------------------------------------------------

 

m.Other than the Other Subscription Agreements, the Company has not entered into
any side letter or similar agreement with any Subscriber in connection with such
Subscriber’s direct or indirect investment in the Company or with or any other
investor, and such Other Subscription Agreements have not been amended in any
material respect following the date of this Subscription Agreement and reflect
the same Per Share Purchase Price and terms that are no more favorable to any
such Subscriber thereunder than the terms of this Subscription Agreement. The
Company has not agreed and will not agree to issue any warrants to any person in
connection with the Transaction.

n.The Company acknowledges and agrees that, notwithstanding anything herein to
the contrary, but subject to Section 6.c, the Shares may be pledged by
undersigned in connection with a bona fide margin agreement, which shall not be
deemed to be a transfer, sale or assignment of the Shares hereunder, and
undersigned effecting a pledge of Shares shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Subscription Agreement. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Shares may reasonably request
in connection with a pledge of the Shares to such pledgee by undersigned.

6.Subscriber Representations and Warranties. Each undersigned, severally and not
jointly, represents and warrants to the Company that:

a.The undersigned is (i) a “qualified institutional buyer” (as defined under the
Securities Act) or (ii) an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act), in each case, satisfying the
requirements set forth on Schedule A, and is acquiring the Shares only for its
own account and not for the account of others, and not on behalf of any other
account or person or with a view to, or for offer or sale in connection with,
any distribution thereof in violation of the Securities Act (and shall provide
the requested information on Schedule A following the signature page hereto).
Accordingly, the undersigned understands that the offering of the Shares meets
the exemptions from filing under FINRA Rule 5123(b)(1)(C) or (J). The
undersigned is not an entity formed for the specific purpose of acquiring the
Shares.

b.The undersigned (i) is an institutional account as defined in FINRA Rule
4512(c), (ii) is a sophisticated investor, experienced in investing in private
equity transactions and capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities and (iii) has exercised independent judgment
in evaluating its participation in the purchase of the Shares. Accordingly, the
undersigned understands that the offering of Shares to the undersigned hereunder
meets (x) the exemptions from filing under FINRA Rule 5123(b)(1)(A) and (y) the
institutional customer exemption under FINRA Rule 2111(b).

8

--------------------------------------------------------------------------------

 

c.The undersigned understands that the Shares are being offered in a transaction
not involving any public offering within the meaning of the Securities Act and
that the Shares have not been registered under the Securities Act. The
undersigned understands that the Shares may not be resold, transferred, pledged
or otherwise disposed of by the undersigned absent an effective registration
statement under the Securities Act except (i) to the Company, (ii) to non-U.S.
persons pursuant to offers and sales that occur outside the United States within
the meaning of Regulation S under the Securities Act or (iii) pursuant to
another applicable exemption from the registration requirements of the
Securities Act, and in each of cases (i) and (iii) in accordance with any
applicable securities laws of the states and other jurisdictions of the United
States, and that any certificates or book-entry positions representing the
Shares shall contain a legend to such effect. The undersigned acknowledges that
the Shares will not be eligible for resale pursuant to Rule 144A promulgated
under the Securities Act. The undersigned understands and agrees that the Shares
will be subject to the foregoing transfer restrictions and, as a result of these
transfer restrictions, the undersigned may not be able to readily resell the
Shares and may be required to bear the financial risk of an investment in the
Shares for an indefinite period of time. The undersigned understands that it has
been advised to consult legal counsel prior to making any offer, resale, pledge
or transfer of any of the Shares.

d.The undersigned understands and agrees that the undersigned is purchasing
Shares directly from the Company. The undersigned further acknowledges that
there have been no representations, warranties, covenants and agreements made to
the undersigned by the Company, its officers or directors, or any other party to
the Transaction or person or entity, expressly or by implication, other than
those representations, warranties, covenants and agreements included in this
Subscription Agreement.

e.Either (i) the undersigned is not a Benefit Plan Investor as contemplated by
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
(ii) the undersigned’s acquisition and holding of the Shares will not constitute
or result in a non-exempt prohibited transaction under Section 406 of ERISA,
Section 4975 of the Internal Revenue Code of 1986, as amended, or any applicable
similar law.

f.The undersigned acknowledges and agrees that the undersigned has received and
has had an adequate opportunity to review, such financial and other information
as the undersigned deems necessary in order to make an investment decision with
respect to the Shares and made its own assessment and is satisfied concerning
the relevant tax and other economic considerations relevant to the undersigned’s
investment in the Shares. Without limiting the generality of the foregoing, the
undersigned acknowledges that it has reviewed the documents provided to the
undersigned by the Company. The undersigned represents and agrees that the
undersigned and the undersigned’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as the undersigned and such undersigned’s professional advisor(s),
if any, have deemed necessary to make an investment decision with respect to the
Shares. The undersigned further acknowledges that the information provided to
the undersigned is preliminary and subject to change, and that any changes to
such information, including, without limitation, any changes based on updated
information or changes in terms of the Transaction, shall in no way affect the
undersigned’s obligation to purchase the Shares hereunder.

9

--------------------------------------------------------------------------------

 

g.The undersigned became aware of this offering of the Shares solely by means of
direct contact between the undersigned and the Company or a representative of
the Company, and the Shares were offered to the undersigned solely by direct
contact between the undersigned and the Company or a representative of the
Company. The undersigned did not become aware of this offering of the Shares,
nor were the Shares offered to the undersigned, by any other means. The
undersigned acknowledges that the Company represents and warrants that the
Shares (i) were not offered by any form of general solicitation or general
advertising and (ii) are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any
state securities laws.

h.The undersigned acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares. The undersigned is able to
fend for itself in the transactions completed herein, has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares and has the ability to bear the
economic risks of such investment in the Shares and can afford a complete loss
of such investment. The undersigned has sought such accounting, legal and tax
advice as the undersigned has considered necessary to make an informed
investment decision.

i.Alone, or together with any professional advisor(s), the undersigned has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
undersigned and that the undersigned is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the undersigned’s investment
in the Company. The undersigned acknowledges specifically that a possibility of
total loss exists.

j.In making its decision to purchase the Shares, the undersigned has relied
solely upon independent investigation made by the undersigned and the
representations, warranties and covenants contained herein. Without limiting the
generality of the foregoing, the undersigned has not relied on any statements or
other information provided by the Placement Agents (as defined below) or any of
their respective affiliates or their respective control persons, officers,
directors or employees concerning the Company or the Shares or the offer and
sale of the Shares.

k.The undersigned understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

l.The undersigned has been duly formed or incorporated and is validly existing
in good standing under the laws of its jurisdiction of incorporation or
formation.

10

--------------------------------------------------------------------------------

 

m.The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, which,
in each case, would reasonably be expected to have a material adverse effect on
the legal authority of the undersigned to enter into and timely perform its
obligations under this Subscription Agreement, and, if the undersigned is not an
individual, will not violate any provisions of the undersigned’s charter
documents, including, without limitation, its incorporation or formation papers,
bylaws, indenture of trust or partnership or operating agreement, as may be
applicable. The signature on this Subscription Agreement is genuine, and the
signatory, if the undersigned is an individual, has legal competence and
capacity to execute the same or, if the undersigned is not an individual, the
signatory has been duly authorized to execute the same, and this Subscription
Agreement constitutes a legal, valid and binding obligation of the undersigned,
enforceable against the undersigned in accordance with its terms.

n.Neither the due diligence investigation conducted by the undersigned in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

o.The undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
undersigned agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided, however, that the
undersigned is permitted to do so under applicable law. If the undersigned is a
financial institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et
seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT
Act”), and its implementing regulations (collectively, the “BSA/PATRIOT Act”),
the undersigned maintains policies and procedures reasonably designed to comply
with applicable obligations under the BSA/PATRIOT Act.  To the extent required,
the undersigned maintains policies and procedures reasonably designed (a) for
the screening of its investors against the OFAC sanctions programs, including
the OFAC List, and (b) to ensure that the funds held by the undersigned and used
to purchase the Shares were legally derived.

p.As of the date of this Subscription Agreement the undersigned does not have,
and during the thirty (30) day period immediately prior to the date of this
Subscription Agreement the undersigned has not entered into, any “put equivalent
position” as such term is defined in Rule 16a-1 under the Exchange Act or Short
Sale positions with respect to the securities of the Company. For purposes of
this Agreement, “Short Sales” shall include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, and all types of direct and indirect stock pledges (other than
pledges in the ordinary course of business as part of prime brokerage
arrangements), forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

11

--------------------------------------------------------------------------------

 

q.No disclosure or offering document has been prepared by UBS Securities LLC or
Goldman Sachs & Co. LLC (collectively, the “Placement Agents”) or any of their
respective affiliates in connection with the offer and sale of the Shares.

r.The Placement Agents and their respective directors, officers, employees,
representatives and controlling persons have made no independent investigation
with respect to the Company or the Shares or the accuracy, completeness or
adequacy of any information supplied to the undersigned by the Company.

s.In connection with the issue and purchase of the Shares, the Placement Agents
have not acted as the undersigned’s financial advisor or fiduciary or as an
underwriter, initial purchaser, dealer or in any other such capacity. The
Placement Agents shall not, nor shall any of their respective  affiliates or
their respective control persons, officers, directors or employees, be liable to
the undersigned for any action heretofore or hereafter taken or omitted to be
taken by any of them in connection with the undersigned’s purchase of the
Shares.

t.Neither Placement Agent has made, nor will it make, any representation or
warranty, whether express or implied, of any kind or character, nor has it
provided any advice or recommendation in connection with the transactions
contemplated hereby. The Placement Agents will have no responsibility with
respect to (A) any representations, warranties or agreements made by any person
or entity under or in connection with the transactions contemplated hereby or
any of the documents furnished pursuant thereto or in connection therewith, or
the execution, legality, validity or enforceability (with respect to any person)
of any thereof, or (B) the financial condition, business, or any other matter
concerning the Company or the transactions contemplated hereby.

u.If the undersigned is a resident of Canada, the undersigned hereby declares,
represents, warrants and agrees as set forth in the attached Schedule B.

7.Additional Subscriber Agreement. The undersigned hereby agrees that, from the
date of this Subscription Agreement and until the Subscription Closing, no
person or entity, while acting in connection with this Transaction and on behalf
of the undersigned or any of its controlled affiliates or pursuant to any
understanding in connection with this Transaction with the undersigned or any of
its controlled affiliates, will engage in any Short Sales with respect to
securities of the Company that are owned by the undersigned or the undersigned’s
controlled affiliates.  Solely for purposes of this Section 7, subject to the
undersigned’s compliance with its obligations under the U.S. federal securities
laws and the undersigned’s internal policies, (a) “undersigned” shall not be
deemed to include any employees, subsidiaries, desks, groups or Affiliates of
the undersigned that are effectively walled off by appropriate “Fire Wall”
information barriers approved by the undersigned’s legal or compliance
department, and (b) the foregoing covenants of this Section 7 shall not apply to
any transaction by or on behalf of the undersigned that was effected without the
advice or participation of persons in receipt of information regarding the
transaction.

12

--------------------------------------------------------------------------------

 

8.Registration Rights.

a.In the event that the Shares are not registered in connection with the
consummation of the Transaction, the Company agrees that, within fifteen (15)
business days after the consummation of the Transaction (the “Filing Deadline”),
the Company will file with the Commission (at the Company’s sole cost and
expense) a registration statement (the “Registration Statement”) registering
such resale, and the Company shall use its commercially reasonable efforts to
have the Registration Statement declared effective as soon as practicable after
the filing thereof, but no later than the earlier of (i) 60th calendar day (or
120th calendar day if the Commission notifies the Company that it will “review”
the Registration Statement) following the Filing Deadline, and (ii) ten business
days after the Company is notified (orally or in writing, whichever is earlier)
by the SEC that the Registration Statement will not be “reviewed” or will not be
subject to further review (such earlier date, the “Effectiveness Date”);
provided, however, that the Company’s obligations to include the Shares in the
Registration Statement are contingent upon the undersigned furnishing in writing
to the Company such information regarding the undersigned, the securities of the
Company held by the undersigned and the intended method of disposition of the
Shares as shall be reasonably requested by the Company to effect the
registration of the Shares, and the undersigned shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations; provided, further,
however, that Subscriber shall not in connection with the foregoing be required
to execute any lock-up or similar agreement or otherwise be subject to any
contractual restriction on the ability to transfer the Shares. The Company will
provide a draft of the Registration Statement to the Subscriber for review at
least two (2) business days in advance of filing the Registration Statement.
Notwithstanding the foregoing, if the Commission prevents the Company from
including any or all of the shares proposed to be registered under the
Registration Statement due to limitations on the use of Rule 415 of the
Securities Act for the resale of the Shares by the applicable stockholders or
otherwise, such Registration Statement shall register for resale such number of
Shares which is equal to the maximum number of Shares as is permitted by the
Commission. In such event, the number of Shares to be registered for each
selling stockholder named in the Registration Statement shall be reduced pro
rata among all such selling stockholders. In no event shall the undersigned be
identified as a statutory underwriter in the Registration Statement unless in
response to a comment or request from the staff of the Commission or another
regulatory agency; provided, however, that if the Commission requests that the
undersigned be identified as a statutory underwriter in the Registration
Statement, the undersigned will have an opportunity to withdraw from the
Registration Statement. The Company will use its commercially reasonable efforts
to maintain the continuous effectiveness of the Registration Statement until the
earliest of (i) the date on which the Shares may be resold without volume or
manner of sale limitations pursuant to Rule 144 promulgated under the Securities
Act and without the requirement for the Company to be in compliance with the
current public information required under Rule 144(c)(2) (or Rule 144(i)(2), if
applicable), (ii) the date on which all Shares have actually been sold and (iii)
the date which is three (3) years after the Subscription Closing (the
“Effectiveness Period”). For as long as the Registration Statement shall remain
effective pursuant to the immediately preceding sentence, the Company will use
commercially reasonable efforts to file all reports, and provide all customary
and reasonable cooperation, necessary to enable the undersigned to resell the
Shares pursuant to the Registration Statement or Rule 144 of the Securities Act
(when Rule 144 of the Securities Act becomes available to the undersigned), as
applicable, qualify the Shares for listing on NYSE or other applicable stock
exchange on which the Company’s Class A common stock is then listed, and update
or amend the Registration Statement as necessary to include the Shares.  For
purposes of clarification, any failure by the Company to file the Registration
Statement by the Filing Deadline or to effect such Registration Statement by the
Effectiveness Date shall not otherwise relieve the Company of its obligations to
file or effect the Registration Statement set forth in this Section 8.

13

--------------------------------------------------------------------------------

 

b.In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Subscription Agreement, the Company
shall, upon reasonable request, inform Subscriber as to the status of such
registration, qualification, exemption and compliance.  At its expense the
Company shall:

 

i.

advise the undersigned within two (2) business days:

(1) when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

(2)of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

(3)of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

(4)of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Shares included therein for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(5)subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

Notwithstanding anything to the contrary set forth herein, the Company shall
not, when so advising the undersigned of such events, provide the undersigned
with any material, nonpublic information regarding the Company other than to the
extent that providing notice to the undersigned of the occurrence of the events
listed in (1) through (5) above constitutes material, nonpublic information
regarding the Company;

 

ii.

use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement as soon as reasonably
practicable;

 

iii.

upon the occurrence of any event contemplated in Section 8.b.ii, except for such
times as the Company is permitted hereunder to suspend, and has suspended, the
use of a prospectus forming part of a Registration Statement, the Company shall
use its commercially reasonable efforts to as soon as reasonably practicable
prepare a post-effective amendment to such Registration Statement or a
supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

14

--------------------------------------------------------------------------------

 

 

iv.

use its commercially reasonable efforts to cause all Shares to be listed on each
securities exchange or market, if any, on which the Class A Shares issued by the
Company have been listed;

 

v.

use its commercially reasonable efforts to take all other steps necessary to
effect the registration of the Shares contemplated hereby and to enable
Subscriber to sell the Shares under Rule 144; and

 

vi.

cause the Transfer Agent to remove any restrictive legend set at the
undersigned’s request, when the Shares are sold pursuant to Rule 144 under the
Securities Act or the Registration Statement. In connection therewith, if
required by the Company’s Transfer Agent, the Company will promptly cause an
opinion of counsel to be delivered to and maintained with its Transfer Agent,
together with any other authorizations, certificates and directions required by
the transfer agent that authorize and direct the Transfer Agent to issue such
Shares without any such legend.

c.Notwithstanding anything to the contrary in this Subscription Agreement, the
Company shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require any Subscriber not to
sell under the Registration Statement or to suspend the effectiveness thereof,
if the negotiation or consummation of a transaction by the Company is pending or
an event has occurred, which negotiation, consummation or event, the Company’s
board of directors reasonably believes, upon the advice of legal counsel, would
require additional disclosure by the Company in the Registration Statement of
material information that the Company has a bona fide business purpose for
keeping confidential and the non-disclosure of which in the Registration
Statement would be expected, in the reasonable determination of the Company’s
board of directors, upon the advice of legal counsel, to cause the Registration
Statement to fail to comply with applicable disclosure requirements (each such
circumstance, a “Suspension Event”); provided, however, that (x) the Company may
not delay or suspend the Registration Statement on more than two occasions or
for more than sixty (60) consecutive calendar days, or more than ninety (90)
total calendar days, in each case during any twelve-month period and (y) the
Company shall use commercially reasonable efforts to make such registration
statement available for the sale by the undersigned of such securities as soon
as practicable thereafter. Upon receipt of any written notice from the Company
of the happening of any Suspension Event (which notice shall not contain
material non-public information) during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, each Subscriber agrees
that (i) it will immediately discontinue offers and sales of the Shares under
the Registration Statement (excluding, for the avoidance of doubt, sales
conducted pursuant to Rule 144) until such Subscriber receives copies of a
supplemental or amended prospectus (which the Company agrees to promptly
prepare) that corrects the misstatement(s) or omission(s) referred to above and
receives notice that any post-effective amendment has become effective or unless
otherwise notified by the Company that it may resume

15

--------------------------------------------------------------------------------

 

such offers and sales, and (ii) it will maintain the confidentiality of any
information included in such written notice delivered by the Company except (A)
for disclosure to the Subscriber’s employees, agents and professional advisers
who need to know such information and are obligated to keep it confidential, and
(B) as otherwise required by law or subpoena. If so directed by the Company,
each Subscriber will deliver to the Company or, in such Subscriber’s sole
discretion destroy, all copies of the prospectus covering the Shares in such
Subscriber’s possession; provided, however, that this obligation to deliver or
destroy all copies of the prospectus covering the Shares shall not apply (i) to
the extent such Subscriber is required to retain a copy of such prospectus (a)
in order to comply with applicable legal, regulatory, self-regulatory or
professional requirements or (b) in accordance with a bona fide pre-existing
document retention policy or (ii) to copies stored electronically on archival
servers as a result of automatic data back-up.

d.The Company shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless each Subscriber (to the extent a
seller under the Registration Statement), the officers, directors and agents of
each of them, and each person who controls such Subscriber (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any prospectus included
in the Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 8, except to the extent,
but only to the extent, that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based upon information regarding such
Subscriber furnished in writing to the Company by such Subscriber expressly for
use therein or such Subscriber has omitted a material fact from such information
or otherwise violated the Securities Act, Exchange Act or any state securities
law or any rule or regulation thereunder; provided, however, that the
indemnification contained in this Section 8 shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the consent of
the Company (which consent shall not be unreasonably withheld, conditioned or
delayed), nor shall the Company be liable for any Losses to the extent they
arise out of or are based upon a violation which occurs (A) in reliance upon and
in conformity with written information furnished by a Subscriber, (B) in
connection with any failure of such person to deliver or cause to be delivered a
prospectus made available by the Company in a timely manner, (C) as a result of
offers or sales effected by or on behalf of any person by means of a freewriting
prospectus (as defined in Rule 405) that was not authorized in writing by the
Company, or (D) in connection with any offers or sales effected by or on behalf
of a Subscriber in violation of Section 8.d hereof. The Company shall notify
such Subscriber promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Section 8 of which the Company is aware. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Shares by such
Subscriber.

16

--------------------------------------------------------------------------------

 

e.Each Subscriber shall, severally and not jointly, indemnify and hold harmless
the Company, its directors, officers, agents and employees, and each person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), to the fullest extent permitted by applicable
law, from and against all Losses, as incurred, arising out of or are based upon
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any prospectus included in the Registration Statement or
any form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based upon information regarding such Subscriber
furnished in writing to the Company by such Subscriber expressly for use
therein; provided, however, that the indemnification contained in this Section 8
shall not apply to amounts paid in settlement of any Losses if such settlement
is effected without the consent of such Subscriber (which consent shall not be
unreasonably withheld, conditioned or delayed). In no event shall the liability
of any Subscriber be greater in amount than the dollar amount of the net
proceeds received by such Subscriber upon the sale of the Shares giving rise to
such indemnification obligation. Each Subscriber shall notify the Company
promptly of the institution, threat or assertion of any proceeding arising from
or in connection with the transactions contemplated by this Section 8 of which
such Subscriber is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an indemnified party and
shall survive the transfer of the Shares by such Subscriber.

9.Termination. This Subscription Agreement shall terminate and be void and of no
further force or effect, and all rights and obligations of the parties hereunder
shall terminate without any further liability on the part of any party in
respect thereof, upon the earliest to occur of (a) such time as the Company
notifies the undersigned in writing, or publicly discloses, that it does not
intend to consummate the Transaction, (b) following the execution of a
definitive agreement among the Company and QuantumScape with respect to the
Transaction (a “Transaction Agreement”), such date and time as such Transaction
Agreement is terminated in accordance with its terms without the Transaction
being consummated, (c) upon the mutual written agreement of each of the parties
hereto to terminate this Subscription Agreement, (d) if any of the conditions to
the Subscription Closing set forth in Section 3 of this Subscription Agreement
are not satisfied or waived on or prior to the Subscription Closing and, as a
result thereof, the transactions contemplated by this Subscription Agreement are
not consummated at the Subscription Closing, or (e) if the consummation of the
Transaction shall not have occurred by the earlier of (x) the 10th business day
after the anticipated Transaction Closing Date specified in the Closing Notice,
or (y) March 2, 2021; provided, that nothing herein will relieve any party from
liability for any willful breach hereof prior to the time of termination, and
each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. The Company shall
promptly notify the undersigned of the termination of the Transaction Agreement
after the termination of such agreement.

17

--------------------------------------------------------------------------------

 

10.Trust Account Waiver. The undersigned acknowledges that the Company is a
blank check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. The undersigned further
acknowledges that, as described in the Company’s prospectus relating to its
initial public offering dated June 25, 2020 (the “Prospectus”) available at
www.sec.gov, substantially all of the Company’s assets consist of the cash
proceeds of the Company’s initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in a
trust account (the “Trust Account”) for the benefit of the Company, its public
stockholders and the underwriters of the Company’s initial public offering. For
and in consideration of the Company entering into this Subscription Agreement,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
hereby irrevocably waives any and all right, title and interest, or any claim of
any kind it has or may have in the future, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account, in each
case, as a result of, or arising out of, this Subscription Agreement; provided,
that nothing in this Section 10 shall be deemed to limit the undersigned’s
right, title, interest or claim to the Trust Account by virtue of the
undersigned’s record or beneficial ownership of Class A Common Stock of the
Company acquired by any means other than pursuant to this Subscription
Agreement.

11.Miscellaneous.

a.All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by e-mail or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or e-mail addresses (or at such other address
or email address for a party as shall be specified in a notice given in
accordance with this Section 11.a):

If to the Company, to it at:

Kensington Capital Acquisition Corp.
1400 Old Country Road, Suite 301
Westbury, NY 11590
Attention: Justin Mirro
Email:  justin@kensington-cap.com

with a copy (which shall not constitute notice) to:

Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY  10004
Attention:  Charles A. Samuelson
Email:  chuck.samuelson@hugheshubbard.com

If to the undersigned, to the address or email address set forth for the
undersigned on the signature page hereof.

18

--------------------------------------------------------------------------------

 

b.All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Subscription Closing.

c.If any term or other provision of this Subscription Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Subscription Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Subscription Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

d.This Subscription Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes all prior agreements
and undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise), by any party
without the prior express written consent of the other parties hereto.

e.This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and except as otherwise expressly set forth in subsection (q) of
this Section 11, nothing in this Subscription Agreement, express or implied, is
intended to or shall confer upon any other person any right, benefit or remedy
of any nature whatsoever under or by reason of this Subscription Agreement.

f.This Subscription Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State.  All legal actions and proceedings arising out of
or relating to this Subscription Agreement shall be heard and determined
exclusively in any Supreme Court of the State of New York; provided, however,
that if jurisdiction is not then available in the Supreme Court of the State of
New York, then any such legal action may be brought in any federal court located
in the State of New York or any other New York state court.  The parties hereto
hereby (a) irrevocably submit to the exclusive jurisdiction of the aforesaid
courts for themselves and with respect to their respective properties for the
purpose of any action arising out of or relating to this Subscription Agreement
brought by any party hereto, and (b) agree not to commence any action relating
thereto except in the courts described above in New York, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in New York as described herein.  Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient.  Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action arising out of or relating to this Subscription
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the action in any such court is brought in an inconvenient
forum, (ii) the venue of such action is improper or (iii) this Subscription
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

19

--------------------------------------------------------------------------------

 

g. Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this SUBSCRIPTION Agreement. Each of the parties hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this SUBSCRIPTION Agreement and
the transactions contemplated hereby, as applicable, by, among other things, the
mutual waivers and certifications in this SECTION 11.g.

h.The descriptive headings contained in this Subscription Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Subscription Agreement.

i.This Subscription Agreement may be executed and delivered (including by
facsimile or portable document format (pdf) transmission) in counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

j.The parties hereto agree that irreparable damage would occur in the event any
provision of this Subscription Agreement was not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy at law or in equity. Each
of the parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security or a bond as a prerequisite to obtaining equitable
relief.

k.Except as otherwise provided herein, all costs and expenses incurred in
connection with this Subscription Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses, whether or
not the transactions contemplated hereby are consummated.

l.This Subscription Agreement may be amended in writing by the parties hereto at
any time prior to the Subscription Closing.  This Subscription Agreement may not
be amended except by an instrument in writing signed by each of the parties
hereto.

m.At any time, the Company may (a) extend the time for the performance of any
obligation or other act of the undersigned, (b) waive any inaccuracy in the
representations and warranties of the undersigned contained herein or in any
document delivered by the undersigned pursuant hereto and (c) waive compliance
with any agreement of the undersigned or any condition to its own obligations
contained herein.  At any time, the undersigned may (a) extend the time for the
performance of any obligation or other act of the Company, (b) waive any
inaccuracy in the representations and warranties of the Company contained herein
or in any document delivered by the Company pursuant hereto and (c) waive
compliance with any agreement of the Company or any condition to its own
obligations contained herein.  Any such extension or waiver shall be valid if
set forth in an instrument in writing signed by the party or parties to be bound
thereby.

n.The language used in this Subscription Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent and no rule of
strict construction shall be applied against any party.

20

--------------------------------------------------------------------------------

 

o.The Company shall, no later than 9:00 a.m., New York City time, on the first
(1st) business day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the Commission a
Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing
all material terms of the transactions contemplated hereby and by the Other
Subscription Agreements, the Transaction and any other material, nonpublic
information that the Company has provided to the undersigned at any time prior
to the filing of the Disclosure Document. From and after the issuance of the
Disclosure Document, the undersigned shall not be in possession of any material,
non-public information received from the Company or any of its officers,
directors or employees. Notwithstanding anything in this Subscription Agreement
to the contrary, each party hereto acknowledges and agrees that without the
prior written consent of the other party hereto it will not publicly make
reference to such other party or any of its affiliates, and the Company will
cause its representatives, including the Placement Agents and their respective
representatives, not to publicly make reference to the undersigned or its
affiliates, (i) in connection with the Transaction or this Subscription
Agreement (provided, that the undersigned may disclose its entry into this
Subscription Agreement and the Purchase Price) or (ii) in any press release,
promotional materials, media, or similar circumstances, or filings with the SEC
or any regulatory agency or trading agency except, in each case, as required by
law or regulation or at the request of the Staff of the Commission or regulatory
agency or under the regulations of NYSE, including, in the case of the Company
(a) as required by the federal securities law in connection with the
Registration Statement, (b) the filing of this Subscription Agreement (or a form
of this Subscription Agreement) with the Commission and (c) the filing of the
Registration Statement on Form S-4 and Schedule 14A and related materials to be
filed by the Company with respect to the Transaction.

p.The Company may request from the undersigned such additional information as
the Company may deem necessary to evaluate the eligibility of the undersigned to
acquire the Shares, and the undersigned shall provide such information as may
reasonably be requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

q.The undersigned acknowledges that the Company and the Placement Agents
(pursuant to the ultimate sentence of this paragraph) and QuantumScape will rely
on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Subscription
Closing, the undersigned agrees to promptly notify the Company if (i) any of the
undersigned’s acknowledgments, understandings, agreements, representations and
warranties (other than any such representations and warranties that are
qualified by materiality) made herein are no longer accurate in any material
respect or (ii) any of the undersigned’s representations and warranties made
herein that are qualified by materiality are no longer accurate in any respect.
The undersigned agrees that each purchase by the undersigned of Shares from the
Company will constitute a reaffirmation of the acknowledgments, understandings,
agreements, representations and warranties herein (as modified by any such
notice) by the undersigned as of the time of such purchase. The undersigned
further acknowledges and agrees that the Placement Agents are third-party
beneficiaries of the representations and warranties of the undersigned contained
in Sections 6(a), 6(b), 6(c), 6(f), 6(h), 6(p), 6(q) 6(r) and 6(t) of this
Subscription Agreement.

r.The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
when required by law, regulatory authority or NYSE to do so in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

[SIGNATURE PAGES FOLLOW]

21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:

State/Country of Formation or Domicile:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Name in which shares are to be registered (if different):

Date: _______________, 2020

 

 

Investor’s EIN:

 

 

 

Business Address-Street:

Mailing Address-Street (if different):

 

 

City, State, Zip:

City, State, Zip:

 

 

Attn:__________________

Attn:__________________

 

 

Telephone No.:

Telephone No.:

 

 

Facsimile No.:

Facsimile No.:

 

 

Number of Shares subscribed for:

 

 

 

Aggregate Subscription Amount: $

Price Per Share: $10.00

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by the Company in the
Closing Notice. To the extent the offering is oversubscribed, the number of
Shares received may be less than the number of Shares subscribed for.




22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Kensington Capital Acquisition Corp. has accepted this
Subscription Agreement as of the date set forth below.

 

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

 

By:

                   

 

 

 

Name:

     

 

 

 

Title:

 

 

 

Date: ____________, 2020

 

 

 

 

23

--------------------------------------------------------------------------------

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

A.

QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.

☐        We are a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act).

B.

 INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

1.

☐        We are an “accredited investor” (within the meaning of Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) for one or more of the following
reasons (Please check the applicable subparagraphs):

 

☐

We are a bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.

 

☐

We are a broker or dealer registered under Section 15 of the Securities Exchange
Act of 1934, as amended.

 

☐

We are an insurance company, as defined in Section 2(13) of the Securities Act.

 

☐

We are an investment company registered under the Investment Company Act of 1940
or a business development company, as defined in Section 2(a)(48) of that act.

 

☐

We are a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

☐

We are a plan established and maintained by a state, its political subdivisions
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if the plan has total assets in excess of $5
million.

 

☐

We are an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is being made
by a plan fiduciary, as defined in Section 3(21) of such act, and the plan
fiduciary is either a bank, an insurance company, or a registered investment
adviser, or if the employee benefit plan has total assets in excess of $5
million.

Schedule A

--------------------------------------------------------------------------------

 

 

☐

We are a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940.

 

☐

We are a corporation, Massachusetts or similar business trust, or partnership,
or an organization described in Section 501(c)(3) of the Internal Revenue Code
of 1986, as amended, that was not formed for the specific purpose of acquiring
the Securities, and that has total assets in excess of $5 million.

 

☐

We are a trust with total assets in excess of $5 million not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

 

☐

We are an entity in which all of the equity owners are accredited investors.

C.

AFFILIATE STATUS

(Please check the applicable box)

THE INVESTOR:

☐       is:

☐       is not:

   an “affiliate” (as defined in Rule 144 under the Securities Act) of the
Company or acting on behalf of an affiliate of the Company.

This page should be completed by the Investor and constitutes a part of the
Subscription Agreement

 

Schedule A

--------------------------------------------------------------------------------

 

SCHEDULE B
ELIGIBILITY REPRESENTATIONS OF THE INVESTOR (Canadian Investors Only)

1.

We hereby declare, represent and warrant that:

 

(a)

we are purchasing the Shares as principal for our own account, or are deemed to
be purchasing the Shares as principal for our own account in accordance with
applicable Canadian securities laws, and not as agent for the benefit of another
investor;

 

(b)

we are residents in or subject to the laws of one of the provinces or
territories of Canada;

 

(c)

we are entitled under applicable securities laws to purchase the Shares without
the benefit of a prospectus qualified under such securities laws and, without
limiting the generality of the foregoing, are both:

 

a.

an “accredited investor” as defined in section 1.1 of National Instrument 45-106
Prospectus Exemptions (“NI 45-106”) or section 73.3(2) of the Securities Act
(Ontario) by virtue of satisfying the indicated criterion in Section 11 below,
and we are not a person created or used solely to purchase or hold securities as
an “accredited investor” as described in paragraph (m) of the definition of
"accredited investor" in section 1.1 of NI 45-106; and

 

b.

a “permitted client” as defined in section 1.1 of National Instrument 31-103
Registration Requirements, Exemptions and Ongoing Registrant Obligations (“NI
31-103”) by virtue of satisfying the indicated criterion in Section 12 below

 

(d)

we have received, reviewed and understood, this Subscription Agreement and
certain disclosure materials relating to the placing of Shares in Canada and,
are basing our investment decision solely on this Subscription and the materials
provided by the Company and not on any other information concerning the Company
or the offering of the Shares;

 

(e)

the acquisition of Shares does not and will not contravene any applicable
Canadian securities laws, rules or policies of the jurisdiction in which we are
resident and does not trigger (i) any obligation to prepare and file a
prospectus or similar document or (ii) any registration or other similar
obligation on the part of any person;

 

(f)

we will execute and deliver within the applicable time periods all documentation
as may be required by applicable Canadian securities laws to permit the purchase
of the Shares on the terms set forth herein and, if required by applicable
Canadian securities laws, will execute, deliver and file or assist the Company
in obtaining and filing such reports, undertakings and other documents relating
to the purchase of the Shares as may be required by any applicable Canadian
securities laws, securities regulator, stock exchange or other regulatory
authority; and

Schedule B

--------------------------------------------------------------------------------

 

 

(g)

neither we nor any party on whose behalf we are acting has been established,
formed or incorporated solely to acquire or permit the purchase of Shares
without a prospectus in reliance on an exemption from the prospectus
requirements of applicable Canadian securities laws.

2.

We are aware of the characteristics of the Shares, the risks relating to an
investment therein and agree that we must bear the economic risk of its
investment in the Shares. We understand that we will not be able to resell the
Shares under applicable Canadian securities laws except in accordance with
limited exemptions and compliance with other requirements of applicable law, and
we (and not the Company) are responsible for compliance with applicable resale
restrictions or hold periods and will comply with all relevant Canadian
securities laws in connection with any resale of the Shares.

3.

We hereby undertake to notify the Company immediately of any change to any
declaration, representation, warranty or other information relating to us set
forth herein which takes place prior to the closing of the purchase of the
Shares applied for hereby.

4.

We understand and acknowledge that (i) the Company is not a reporting issuer in
any province or territory in Canada and its securities are not listed on any
stock exchange in Canada and there is currently no public market for the Shares
in Canada; and (ii) the Company currently has no intention of becoming a
reporting issuer in Canada and the Company is not obligated to file and has no
present intention of filing a prospectus with any securities regulatory
authority in Canada to qualify the resale of the Shares to the public, or
listing the Company’s securities on any stock exchange in Canada and thus the
applicable restricted period or hold period may not commence and the Shares may
be subject to an unlimited hold period or restricted period in Canada and in
that case may only be sold pursuant to limited exemptions under applicable
securities legislation.

5.

We confirm we have reviewed applicable resale restrictions under relevant
Canadian legislation and regulations.

6.

It is acknowledged that we should consult our own legal and tax advisors with
respect to the tax consequences of an investment in the Shares in our particular
circumstances and with respect to the eligibility of the Shares for investment
by us and resale restrictions under relevant Canadian legislation and
regulations, and that we have not relied on the Company or on the contents of
the disclosure materials provided by the Company, for any legal, tax or
financial advice.

7.

If we are a resident of Quebec, we acknowledge that it is our express wish that
all documents evidencing or relating in any way to the sale of the Shares be
drawn in the English language only. Si nous sommes résidents de la province de
Québec, nous reconnaissons par les présentes que c’est notre volonté expresse
que tous les documents faisant foi ou se rapportant de quelque manière à la
vente des engagements soient rédigés en anglais seulement.

Schedule B

--------------------------------------------------------------------------------

 

8.

We understand and acknowledge that we are making the representations, warranties
and agreements contained herein with the intent that they may be relied upon by
the Company and the agents in determining our eligibility to purchase the
Shares, including the availability of exemptions from the prospectus
requirements of applicable Canadian securities laws in connection with the
issuance of the Shares.

9.

We consent to the collection, use and disclosure of certain personal information
for the purposes of meeting legal, regulatory, self-regulatory, security and
audit requirements (including any applicable tax, securities, money laundering
or anti-terrorism legislation, rules or regulations) and as otherwise permitted
or required by law, which disclosures may include disclosures to tax, securities
or other regulatory or self-regulatory authorities in Canada and/or in foreign
jurisdictions, if applicable, in connection with the regulatory oversight
mandate of such authorities.

10.

If we are an individual resident in Canada, we acknowledge that: (A) the Company
or the agents may be required to provide personal information pertaining to us
as required to be disclosed in Schedule I of Form 45-106F1 Report of Exempt
Distribution (“Form 45-106F1”) under NI 45-106 (including its name, email
address, address, telephone number and the aggregate purchase price paid by the
purchaser) (“personal information”) to the securities regulatory authority or
regulator in the local jurisdiction (the “Regulator”); (B) the personal
information is being collected indirectly by the Regulator under the authority
granted to it in securities legislation; and (C) the personal information is
being collected for the purposes of the administration and enforcement of the
securities legislation; and by purchasing the securities, we shall be deemed to
have authorized such indirect collection of personal information by the
Regulator. Questions about the indirect collection of information should be
directed to the Regulator in the local jurisdiction, using the contact
information set out below:

 

(a)

in Alberta, the Alberta Securities Commission, Suite 600, 250 - 5th Street SW,
Calgary, Alberta T2P 0R4, Telephone: (403) 297-6454, toll free in Canada:
1-877-355-0585;

 

(b)

in British Columbia, the British Columbia Securities Commission, P.O. Box 10142,
Pacific Centre, 701 West Georgia Street, Vancouver, British Columbia V7Y 1L2,
Inquiries: (604) 899-6581, toll free in Canada: 1-800-373-6393, Email:
inquiries@bcsc.bc.ca;

 

(c)

in Manitoba, The Manitoba Securities Commission, 500 - 400 St. Mary Avenue,
Winnipeg, Manitoba R3C 4K5, Telephone: (204) 945-2548, toll free in Manitoba
1-800-655-5244;

 

(d)

in New Brunswick, Financial and Consumer Services Commission (New Brunswick), 85
Charlotte Street, Suite 300, Saint John, New Brunswick E2L 2J2, Telephone: (506)
658-3060, toll free in Canada: 1-866-933-2222, Email: info@fcnb.ca;

Schedule B

--------------------------------------------------------------------------------

 

 

(e)

in Newfoundland and Labrador, Government of Newfoundland and Labrador, Financial
Services Regulation Division, P.O. Box 8700, Confederation Building, 2nd Floor,
West Block, Prince Philip Drive, St. John’s, Newfoundland and Labrador, A1B 4J6,
Attention: Director of Securities, Telephone: (709) 729-4189,

 

(f)

in the Northwest Territories, the Government of the Northwest Territories,
Office of the Superintendent of Securities, P.O. Box 1320, Yellowknife,
Northwest Territories X1A 2L9, Attention: Deputy Superintendent, Legal &
Enforcement, Telephone: (867) 920-8984;

 

(g)

in Nova Scotia, the Nova Scotia Securities Commission, Suite 400, 5251 Duke
Street, Duke Tower, P.O. Box 458, Halifax, Nova Scotia B3J 2P8, Telephone: (902)
424-7768;

 

(h)

in Nunavut, Government of Nunavut, Department of Justice, Legal Registries
Division, P.O. Box 1000, Station 570, 1st Floor, Brown Building, Iqaluit,
Nunavut X0A 0H0, Telephone: (867) 975-6590;

 

(i)

in Ontario, the Inquiries Officer at the Ontario Securities Commission, 20 Queen
Street West, 22nd Floor, Toronto, Ontario M5H 3S8, Telephone: (416) 593-8314,
toll free in Canada: 1-877-785-1555, Email: exemptmarketfilings@osc.gov.on.ca;

 

(j)

in Prince Edward Island, the Prince Edward Island Securities Office, 95 Rochford
Street, 4th Floor Shaw Building, P.O. Box 2000, Charlottetown, Prince Edward
Island C1A 7N8, Telephone: (902) 368-4569;

 

(k)

in Québec, the Autorité des marchés financiers, 800, Square Victoria, 22e étage,
C.P. 246, Tour de la Bourse, Montréal, Québec H4Z 1G3,
Telephone: (514) 395-0337 or 1-877-525-0337, Email:financementdessocietes@lautorite.qc.ca
(For corporate finance issuers), fonds_dinvestissement@lautorite.qc.ca (For
investment fund issuers);

 

(l)

in Saskatchewan, the Financial and Consumer Affairs Authority of Saskatchewan,
Suite 601 - 1919 Saskatchewan Drive, Regina, Saskatchewan S4P 4H2, Telephone:
(306) 787-5879; and

 

(m)

in Yukon, Government of Yukon, Department of Community Services, Law Centre, 3rd
Floor, 2130 Second Avenue, Whitehorse, Yukon Y1A 5H6, Telephone: (867) 667-5314.

Schedule B

--------------------------------------------------------------------------------

 

11.

We hereby represent, warrant, covenant and certify that we are, or any party on
whose behalf we are acting is, an “accredited investor” as defined in NI 45-106
or section 73.3(1) of the Securities Act (Ontario) by virtue of satisfying the
indicated criterion below:

Please check the category that applies:

 

☐

a Canadian financial institution or a Schedule III bank of the Bank Act
(Canada),

 

☐

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),

 

☐

a subsidiary of any person or company referred to in paragraphs (a) or (b) if
the person or company owns all of the voting securities of the subsidiary,
except the voting securities required by law to be owned by directors of that
subsidiary,

 

☐

a person or company registered under the securities legislation of a province or
territory of Canada as an adviser or dealer, except as otherwise prescribed by
the regulations,

[omitted]

(e.1)       [omitted]

 

☐

the Government of Canada, the government of a province or territory of Canada,
or any Crown corporation, agency or wholly owned entity of the Government of
Canada or of the government of a province or territory of Canada,

 

☐

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec,

 

☐

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,

 

☐

(i)       a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a province or territory of Canada,

[omitted]

 

☐

(j.1)       an individual who beneficially owns financial assets having an
aggregate realizable value that before taxes, but net of any related
liabilities, exceeds CAD$5,000,000,

[omitted]

[omitted]

 

☐

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,

 

☐

an investment fund that distributes or has distributed its securities only to a
person that is or was an accredited investor at the time of the distribution, a
person that acquires or acquired securities in the circumstances referred to in
sections 2.10 of NI 45-106 [Minimum amount investment], or 2.19 of NI 45-106
[Additional investment in investment funds], or a person described in paragraph
(i) or (ii) that acquires or acquired securities under section 2.18 of NI 45-106
[Investment fund reinvestment],

Schedule B

--------------------------------------------------------------------------------

 

 

☐

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,

 

☐

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,

 

☐

a person acting on behalf of a fully managed account1 managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,

 

☐

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

 

☐

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) through (d) or paragraph (i) in form and
function,

 

☐

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,

 

☐

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser,

 

☐

a person that is recognized or designated by the Commission as an accredited
investor,

 

☐

a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse.

 

11..

A “fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction.

Schedule B

--------------------------------------------------------------------------------

 

12.

We hereby represent, warrant, covenant and certify that we are, or any party on
whose behalf we are acting is, a “permitted client” by virtue of the criterion
indicated below,

Please check the category that applies:

 

☐

(a)       a Canadian financial institution or a Schedule III bank;

 

☐

(b)       the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada);

 

☐

(c)       a subsidiary of any person or company referred to in paragraph (a) or
(b), if the person or company owns all of the voting securities of the
subsidiary, except the voting securities required by law to be owned by
directors of the subsidiary;

 

☐

(d)       a person or company registered under the securities legislation of a
jurisdiction of Canada as an adviser, investment dealer, mutual fund dealer or
exempt market dealer;

 

☐

(e)       a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions or a pension commission or similar
regulatory authority of a jurisdiction of Canada or a wholly-owned subsidiary of
such a pension fund;

 

☐

(f)       an entity organized in a foreign jurisdiction that is analogous to any
of the entities referred to in paragraphs (a) through (e);

 

☐

(g)       the Government of Canada or a jurisdiction of Canada, or any Crown
corporation, agency or wholly-owned entity of the Government of Canada or a
jurisdiction of Canada;

 

☐

(h)       any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government;

 

☐

(i)       a municipality, public board or commission in Canada and a
metropolitan community, school board, the Comité de gestion de la taxe scolaire
de l’île de Montréal or an intermunicipal management board in Quebec;

 

☐

(j)       a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a managed account managed by the trust company or trust corporation,
as the case may be;

 

☐

(k)       a person or company acting on behalf of a managed account managed by
person or company, if the person or company is registered or authorized to carry
on business as an adviser or the equivalent under the securities legislation of
a jurisdiction of Canada or a foreign jurisdiction;

 

☐

(l)       an investment fund if one or both of the following apply:

(i)       the fund is managed by a person or company registered as an investment
fund manager under the securities legislation of a jurisdiction of Canada;

(ii)       the fund is advised by a person or company authorized to act as an
adviser under the securities legislation of a jurisdiction of Canada;

Schedule B

--------------------------------------------------------------------------------

 

 

☐

(m)       in respect of a dealer, a registered charity under the Income Tax Act
(Canada) that obtains advice on the securities to be traded from an eligibility
adviser or an adviser registered under the securities legislation of the
jurisdiction of the registered charity;

 

☐

(n)       in respect of an adviser, a registered charity under the Income Tax
Act (Canada) that is advised by an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity;

 

☐

(o)       a registered charity under the Income Tax Act (Canada) that obtains
advice on the securities to be traded from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity;

 

☐

(p)       an individual who beneficially owns financial assets having an
aggregate realizable value that, before taxes but net of any related
liabilities, exceeds $5 million;

 

☐

(q)       a person or company that is entirely owned by an individual or
individuals referred to in paragraph (o), who holds the beneficial ownership
interest in the person or company directly or through a trust, the trustee of
which is a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction;

 

☐

(r)       a person or company, other than an individual or an investment fund,
that has net assets of at least Cad$25,000,000 as shown on its most recently
prepared financial statements; or

 

☐

(s)       a person or company that distributes securities of its own issue in
Canada only to persons or companies referred to in paragraphs (a) through (r).

Schedule B